ACCEPTED
                                                                                             14-14-00801-CV
                                                                               FOURTEENTH COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                       3/11/2015 11:41:47 AM
                                                                                         CHRISTOPHER PRINE
                                                                                                      CLERK

                       IN THE COURT OF APPEALS
            FOR THE FOURTEENTH JUDICIAL DISTRICT OF TEXAS
                          AT HOUSTON, TEXAS            FILED IN
                                                                     14th COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                                                     3/11/2015 11:41:47 AM
                                 NO. 14-14-00801-CV
                                                                     CHRISTOPHER A. PRINE
                                                                              Clerk

                                    KIDIZONE, INC.
                                                              Appellant,
                                            v.

ROHAN STANLEY AND TRACIE GEORGE, INDVIDUALLY AND AS NEXT
          FRIENDS OF RAYNE STANLEY, DECEASED

                                                              Appellees


                     On Appeal From the 11th Judicial District Court,
                Harris County, Texas, Cause No. Cause No. 2014-20143


     APPELLANTS’ UNOPPOSED MOTION TO DISMISS APPEAL


TO THE HONORABLE JUSTICES OF THE FOURTEENTH COURT OF APPEALS:

       COMES NOW Appellant, Kidizone, Inc., and pursuant to Texas Rule of Appellate

Procedure 42.1(a)(1) files this, its Unopposed Motion to Dismiss Appeal, and would

respectfully show the Court as follows:

       1.     This is an accelerated appeal from that case styled: Rohan Stanley and Tracie

George, Individually and as Next Friend of Rayne Stanley v. Kidizone, Inc., Cause Number

2014-20143 in the 11th Judicial District Court of Harris County Texas.

       2.     The appeal was abated and referred to mediation. The parties settled their
differences. The abatement was extended to finalize the settlement. That process has now

been completed.

       Accordingly, pursuant to Texas Rule of Appellate Procedure 42.1(a)(1), Appellant,

Kidizone, Inc, prays that this Court grant its Unopposed Motion to Dismiss this appeal.


                                                 Respectfully submitted

                                                 BINGHAM, MANN & HOUSE


                                                 /S/ Neal Kieval

                                                 Lisa G. Mann
                                                 State Bar No. 12929200
                                                 Debra Bradberry
                                                 State Bar No 2404836
                                                 Neal D. Kieval
                                                 State Bar No. 11393410
                                                 4500 Yoakum Boulevard
                                                 Houston, Texas 77006
                                                 Telephone: (713) 357-9860
                                                 eFax: (713) 559-3014
                                                 lmann@bmh-law.com
                                                 dbradberry@bmh-law.com
                                                 nkieval@bmh-law.com

                                                 ATTORNEYS FOR APPELLANT
                                                 KIDZONE, INC.




                                             2
                      CERTIFICATE OF CONFERENCE


Counsel for Appellant has conferred with counsel for Appellees regarding the matters
raised in this Motion and they are unopposed to this Motion.


                                             /S/ Neal Kieval
                                             Neal Kieval




                                         3
                        CERTIFICATE OF SERVICE


      I hereby certify that a true and correct copy of the foregoing has been
forwarded to all counsel of record via electronic delivery as follows:

                                Jason Gibson
                           THE GIBSON LAW FIRM
                               The Lyric Center
                           440 Louisiana, Suite 2050
                              Houston, TX 77002

              Attorney for Appellees, Rohan Stanley and Tracie George,
                  Individually and as Next Friends of Rayne Stanley



on this 11th day of March 2015.


                                             /S/ Neal Kieval
                                             Neal Kieval




                                         4